Citation Nr: 1310819	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-21 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to an initial rating in excess of 20 percent for neurocardiogenic syncope.

2.  Entitlement to service connection for an acquired psychiatric disorder to include a major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to November 1989 and from December 1991 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

At the outset, the Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In reconciling these holdings, the United States Court of Appeals for Veterans Claims (Court) held that when varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337). 

In this case, a review of unappealed rating decisions in May 1996 and September 1999 reveal that the RO previously denied service connection for a personality disorder.  Although the May 1996 rating decision listed the issue as entitlement to service connection for a "a mental disorder," the reasons and bases of that decision discussed why service connection for a personality disorder was not warranted.  The Board finds that the Veteran's current claim for service connection for an acquired psychiatric disorder, to include a major depressive disorder and PTSD, is a new claim based on a distinct factual base.  

The issue of service connection for an acquired psychiatric disorder, to include a major depressive disorder and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At a December 2012 hearing, the Veteran stated that she wished to withdraw her appeal for an increased rating for neurocardiogenic syncope.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the claim for an increased rating for neurocardiogenic syncope.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  At her December 2012 hearing before the Board, the appellant requested withdrawal of her appeal for an increased rating for neurocardiogenic syncope.  Accordingly, the Board does not have jurisdiction to review the appeal for this issue, and the appeal for an increased rating for neurocardiogenic syncope is dismissed.


ORDER

The appeal for an increased rating for neurocardiogenic syncope is dismissed


REMAND

The Veteran maintains that she is entitled to service connection for an acquired psychiatric disorder to include a major depressive disorder and PTSD.  She asserts that she has PTSD due personal assaults during service.  At her hearing she testified to being raped by a number of soldiers and she testified to sexual harassment from her Sergeant. 

Although the RO has adjudicated the Veteran's claim for an acquired psychiatric disorder, the RO has not addressed the matter of service connection for PTSD.  Consequently the Veteran's claim must be remanded for RO consideration, to include PTSD, to avoid any prejudice to the Veteran.

Under 38 C.F.R. § 3.304(f)(5), if a PTSD claim is based on an in-service personal assault, evidence other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted disease, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 

In January 2009 the Veteran was sent a letter which provided notice of the information and evidence necessary to substantiate a claim service connection.  However, the Veteran has not been provided notice of the information and evidence necessary to substantiate a claim for service connection for PTSD based on personal assault stressors.  The Veteran must be sent such notice.

The Veteran's service personnel records (SPRs) have not been requested or obtained.  As these records are pertinent to the Veteran's claim that she has PTSD as a result of personal assaults, the records must be obtained. 

The Veteran testified at hear December 2012 hearing that she underwent a six month military sexual trauma (MST) program in Fayetteville in 2010.  Copies of these records have not been requested or obtained.  The Veteran's updated VA medical records should also be obtained.  

Finally, the Veteran must be scheduled for a VA examination and opinion to determine the etiology of any of any current psychiatric disorder to include PTSD on the basis of in-service incurrence.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 C.F.R. § 3.159(c)(4).  The Veteran has not had a VA psychiatric examination to determine if the Veteran has PTSD based on alleged military sexual trauma.  The Board notes that previous examinations and opinions have discussed the Veteran's first period of service, but not the Veteran's second period of service.  A remand is required for a more comprehensive and thorough VA examination and opinion in this case. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) to include advising the Veteran that an in-service personal assault stressor may be corroborated by evidence from sources other than service records, as defined in 38 C.F.R. § 3.304(f)(5).  All specific examples of alternative sources of evidence listed in 38 C.F.R. § 3.304(f)(5) must be included in the notification to the Veteran.  The Veteran should be afforded an appropriate period of time for response to all written notice and development as required by VA law. 

2.  Obtain the Veteran's complete service personnel records and associate them with the claims file.

3.  Obtain the Veterans  complete updated VA treatment records dated from May 18, 2010 to present.  In particular copies of the Veteran's treatment in a six-month MST treatment program in Fayetteville, North Carolina in 2010 should be obtained

4.  When the above actions have been accomplished, afford the Veteran with a VA examination to determine the identity and etiology of any psychiatric disorders that may be present, to include PTSD.  Prior to the examination, the claims must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for PTSD and other pertinent psychiatric disorders.  After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to provide opinions on the following: 

a.  Whether the Veteran has PTSD, and if so, please explain whether and how each of the diagnostic criteria is or is not satisfied.  Also, if PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  If the examiner determines that the Veteran has PTSD related to the claimed in-service stressor of personal assault, the examiner should review the claims folder and render an opinion as to whether there is evidence of changed behavior after an alleged assault or any other evidence of record, which would be consistent with the alleged trauma. 

b.  If the Veteran is diagnosed with any other psychiatric disorder, then the examiner is requested to provide an opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater probability) that such psychiatric disorder is related to either of the Veteran's two periods of active military service.

The examiner should provide an explanation for all conclusions reached. 

5.  Upon completion of the foregoing and any other development deemed necessary, readjudicate the Veteran's claim, based on a review of the entire evidentiary record.  In the adjudication of the claim of entitlement to service connection for PTSD, if a diagnosis of that disorder is made, a determination must be made as to whether the diagnosis is based upon an in-service stressor that has been corroborated, including by evidence from sources other than service records, as defined in 38 C.F.R. § 3.304(f)(5).  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


